DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on 08/22/2018, claims benefit of provisional Application No. 62/558,180 (filed on 09/13/2017). Claims 1-20 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/19/2018, 08/22/2019, and 06/17/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Claims 1 and 7 recite “computer storage media.” Specification [0061] provides the following: “Computer storage media excludes signals per se.” Therefore, for examination purposes, the recitation of “computer storage media” in claims 1 and 7 (and their respective dependent claims) has been interpreted as “non-transitory computer storage media.”

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 3-5 and Claims 11-13 recite steps for “training” a neural network in which the steps are reiterated in Specification [0051]-[0052]; however, [0051] notes that “Turning to FIG. 7, a flow diagram is provided that illustrates a method for testing a neural network” (emphasis added). It is recommended training a neural network” to correspond to the aforementioned claims, which are the claims present on the filing date of the application and therefore considered part of the disclosure. See MPEP 608.01(l). For examination purposes, Specification [0051]-[0052] have been considered as providing support for “training” a neural network, not “testing” a neural network.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features in claims 3, 4, 11, and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



[0051]       Turning to FIG. 7, a flow diagram is provided that illustrates a method for testing a neural network of a semantic signature system. Initially, in a first method, at step 702, a portion of the non-finding data is set as an output of the neural network. The remaining portion of the non-finding data is utilized, at step 704, as an input of the neural network. At step 706, the remaining portion of the non-finding data that results in the portion of the non-finding data being an output of the neural network is identified. 
[0052]       In a second method, at step 708, a portion of the non-finding data is utilized as an input of the neural network. The portion of the non-finding data that results in a remaining portion of the non-finding data is identified, at step 710, as an output of the neural network.

Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites “based on the comparing, labeling the non-finding data with a classifier, the classifier being the dynamic finding data that have semantic signatures similar to the semantic signature” (emphasis added). The limitation requires that the “classifier” is the “dynamic finding data.” It corresponds to dynamic finding data that has semantic signatures similar to the semantic signature” (emphasis added; the same description in reiterated in paragraph [0015] of provisional Application No. 62/558,180, which has been incorporated by reference in the present Specification). The description in the present Specification supports the interpretation of the word “classifier” as something that classifies or labels in which the classifier is associated with “dynamic finding data,” not that the classifier is the “dynamic finding data.” The Specification does not provide any explanation as to how the “classifier” can be “dynamic finding data.” Therefore, claim 7 is rejected for failing to comply with the written description requirement. Dependent claims 8-14 are rejected based on the same rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the portion of the non-finding data” in line 3; it is unclear if this recitation refers to “a portion of the non-finding data” in claim 4 line 2 or “a portion of the non-finding 
Claim 6 recites the limitation "The media of claim 5" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "The media of claim 5" has been interpreted as "The system of claim 5".
Claim 6 recites the limitation "the results" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the results" has been interpreted as "a plurality of results".
The term "similar" in claim 7 is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, any degree of similarity based on any metric can be considered “similar.”
Claim 7 recites “based on the comparing, labeling the non-finding data with a classifier, the classifier being the dynamic finding data that have semantic signatures similar to the semantic signature” (emphasis added). The limitation requires that the “classifier” is the “dynamic finding data.” It is unclear how a classifier can be “data” since one of ordinary skill in the art would understand “classifier” as reasonably referring to a model, or another element, that performs classification. The Specification in [0045] provides that “Based on the comparing, at step 508, the non-finding data is labeled with a classifier. The classifier corresponds to dynamic finding data that has semantic signatures similar to the semantic signature” (emphasis added). The description in the present Specification supports the interpretation of the word “classifier” as something that classifies or labels in which the classifier is associated with “dynamic finding data,” not that the classifier is the “dynamic finding data.” that corresponds to the dynamic finding data” in light of the Specification.
Claim 12 recites the limitation “the portion of the non-finding data” in line 3; it is unclear if this recitation refers to “a portion of the non-finding data” in claim 12 line 2 or “a portion of the non-finding data” in claim 11 line 2. For examination purposes, “the portion of the non-finding data” in claim 12 line 3 has been interpreted as having antecedent basis in “a portion of the non-finding data” in claim 12 line 2.
Claim 14 recites the limitation "the results" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the results" has been interpreted as "a plurality of results".
Claim 15 recites the limitation "A computer-implemented for utilizing semantic signatures" in line 1 (emphasis added). It is unclear whether “A computer-implemented” means “A computer implemented for...” or “A computer-implemented method for...”. For examination purposes, "A computer-implemented for utilizing semantic signatures" has been interpreted as “A computer-implemented method for utilizing semantic signatures.”
Claim 15 recites the limitation "the method" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the method" has been interpreted as “the computer-implemented method.”
The term "similar" in claim 15 is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, any degree of similarity based on any metric can be considered “similar.”
The method of claim 14, further comprising training a neural network to convert the dynamic finding data into the semantic signatures, the dynamic finding data being data that is known to the structured data dictionary” (emphasis added), this recitation lacks clarity because claim 14 is directed to “media”, not “method.” Further, claim 14 incorporates all limitations of claim 9, which already required the following limitation, “utilizing a neural network to convert the dynamic finding data into the semantic signatures.” Therefore, it does not appear that Applicant intends to have claim 16 dependent on claim 14. For examination purposes, claim 16 is interpreted as dependent on independent claim 15.
Claim 16 recites “the semantic signatures” in line 2 (claim 16 is interpreted as dependent on claim 15). It is unclear if “the semantic signatures” in line 2 of claim 16 refers to the recitation of “semantic signatures” in claim 15 line 1 or “semantic signatures of dynamic finding data” in claim 15 last line. For examination purposes, “the semantic signatures” in line 2 of claim 16 have been interpreted as referring to “semantic signatures of dynamic finding data” in claim 15 last line.
Claim 18 recites the limitation “the portion of the dynamic finding data” in lines 4; it is unclear if this recitation refers to “a portion of the dynamic finding data” in claim 18 line 2 or “a portion of the dynamic finding data” in claim 17 line 2. For examination purposes, “the portion of the dynamic finding data” in claim 18 lines 4 has been interpreted as having antecedent basis in “a portion of the dynamic finding data” in claim 18 line 2.
Claim 20 recites the limitation "the label" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the label" has been interpreted as “a label.”
Each dependent claim of the above claims is rejected based on the same rationale as the claim from which it depends.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
utilizing semantic signatures to classify unknown words 
receive non-finding data provided by a user, the non-finding data being data that is unknown to a structured data dictionary;
convert the non-finding data into a semantic signature using..., the semantic signature being a vector-based semantic representation of a context of the non-finding data, synonyms of the non-finding data, and relationships with dynamic finding data; and 
utilize the semantic signature to label the non-finding data with a classifier.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception language (“one or more processors; and one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to”; “using a trained neural network”). The above limitations in the 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP
2106.05(f). The additional element(s) of “one or more processors; and one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to”, as drafted, is/are reciting generic computer component(s). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “using a trained neural network” amounts to mere instructions to apply the exception as the recitation instructs one to “use” a “trained neural network” to perform the mental step of “convert the non-finding data into a semantic signature,” as analyzed above. Accordingly, the additional elements do not 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception. Mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 2 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
training a neural network to convert the non-finding data into the semantic signature
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception language (“one or more processors; and one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to”; “using a trained neural network”). The above limitations in the context of this claim encompass training a neural network to convert the non-finding data into the semantic signature. The present Specification in [0051] describes “training” of the neural network, as claimed, comprises of steps such as identifying input and output of the data, which correspond to steps that amount to evaluation and judgment. 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP
2106.05(f). The additional element(s) of “one or more processors; and one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to”, as drafted, is/are reciting generic computer component(s). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “using a trained neural network” amounts to mere instructions to apply the exception as the recitation instructs one to “use” a “trained neural network” to perform the mental step of “convert the non-finding data into a semantic signature,” as analyzed above. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception. Mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein training the neural network comprises: identifying a portion of the non-finding data as an output of the neural network;
utilizing a remaining portion of the non-finding data as an input of the neural network; and
identifying the remaining portion of the non-finding data that results in the portion of the non-finding data being an output of the neural network.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception language (“one or more processors; and one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to”; “using a trained neural network”). The above limitations in the context of this claim encompass training a neural network in which the training includes identifying a portion of the non-finding data as an output of the neural network (corresponds to evaluation with assistance of pen and paper), utilizing a remaining portion of the non-finding data as an input (corresponds to evaluation with assistance of pen and paper), and identifying the remaining portion of the non-finding data (corresponds to evaluation with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP
2106.05(f). The additional element(s) of “one or more processors; and one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to”, as drafted, is/are reciting generic computer component(s). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception. Mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein training the neural network comprises: utilizing a portion of the non-finding data as an input of the neural network;
identifying the portion of the non-finding data that results in a remaining portion of the non-finding data as an output of the neural network.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception language (“one or more processors; and one or more computer 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP
2106.05(f). The additional element(s) of “one or more processors; and one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to”, as drafted, is/are reciting generic computer component(s). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “using a trained neural network” amounts to mere instructions to apply the exception as the recitation instructs one to “use” a “trained neural network” to perform the mental step of “convert the non-finding data into a semantic signature,” as analyzed above. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere 
Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein training the neural network comprises: identifying co-occurrences of each word in the non-finding data with words in the dynamic known data;
building a matrix based on the co-occurrences; and
performing spectral analysis on the matrix.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception language (“one or more processors; and one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to”; “using a trained neural network”). The above limitations in the context of this claim encompass training a neural network in which the training includes identifying co-occurrences of each word in the non-finding data with words in the dynamic known data (corresponds to evaluation with assistance of pen and paper), building a matrix based on the co-occurrences (corresponds to evaluation with assistance of pen and paper), performing spectral analysis on the matrix (corresponds to evaluation with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP
2106.05(f). The additional element(s) of “one or more processors; and one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to”, as drafted, is/are reciting generic computer component(s). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “using a trained neural network” amounts to mere instructions to apply the exception as the recitation instructs one to “use” a “trained neural network” to perform the mental step of “convert the non-finding data into a semantic signature,” as analyzed above. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception. Mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
further comprising combining the results of training the neural network.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception language (“one or more processors; and one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to”; “using a trained neural network”). The above limitations in the context of this claim encompass combining the results of training the neural network (corresponds to evaluation with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP
2106.05(f). The additional element(s) of “one or more processors; and one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to”, as drafted, is/are reciting generic computer component(s). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “using a trained neural network” amounts to mere instructions to apply the exception as the recitation instructs one to “use” a “trained neural network” to perform the mental step of “convert the non-finding data into a semantic signature,” as analyzed above. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception. Mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 7 is directed to one or more computer storage media, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
utilizing semantic signatures to classify unknown words
extracting non-finding data provided by a user, the non-finding data being data that is unknown to a structured data dictionary;
converting the non-finding data into a semantic signature, the semantic signature being a vector-based semantic representation of the non-finding data;
comparing the semantic signature to semantic signatures of dynamic finding data, the dynamic finding data being data that is known to the structured data dictionary;
based on the comparing, labeling the non-finding data with a classifier, the classifier being the dynamic finding data that have semantic signatures similar to the semantic signature.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception language (“having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors to 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP
2106.05(f). The additional element(s) of “having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors to perform”, as drafted, is/are reciting generic computer component(s). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception. Mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to one or more computer storage media, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the semantic signature includes a context of the non-finding data, synonyms of the non-finding data, and relationships with the dynamic finding data.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception language (“having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors to perform”). The above limitations in the context of this claim encompass converting the non-finding data into a semantic signature wherein the semantic signature includes a context of the non-finding data, synonyms of the non-finding data, and relationships with the dynamic finding data (corresponds to evaluation and judgment with assistance of pen and paper as a human can analyze the unknown word/non-finding data and construction a vector-based semantic representation containing information about context, synonyms, and relationships with other data).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP
2106.05(f). The additional element(s) of “having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors to perform”, as drafted, is/are reciting generic computer component(s). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception. Mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 9 is directed to one or more computer storage media, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
further comprising...to convert the dynamic finding data into the semantic signatures.

Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP
2106.05(f). The additional element(s) of “having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors to perform”, as drafted, is/are reciting generic computer component(s). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “utilizing a neural network” amounts to mere instructions to apply the exception as the recitation instructs one to “utilize” a “neural network” to perform the mental step of “convert the dynamic finding data into the semantic signatures,” as analyzed above. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the 
Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 10 is directed to one or more computer storage media, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
further comprising...to convert the non-finding data into the semantic signature.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception language (“having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors to perform”; “utilizing a neural network”). The above limitations in the context of this claim encompass convert the non-finding data into the semantic signature (corresponds to evaluation and judgment with assistance of pen and paper as the limitation requires converting unknown words in to “signatures”, or representations).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP
2106.05(f). The additional element(s) of “having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors to perform”, as drafted, is/are reciting generic computer component(s). The generic computer components in these 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception. Mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 11 is directed to one or more computer storage media, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein utilizing the neural network comprises: identifying a portion of the non-finding data as an output of the neural network;
utilizing a remaining portion of the non-finding data as an input of the neural network
identifying the remaining portion of the non-finding data that results in the portion of the non-finding data being an output of the neural network.

Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP
2106.05(f). The additional element(s) of “having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors to perform”, as drafted, is/are reciting generic computer component(s). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “utilizing a neural network” amounts to mere instructions to apply the exception as the recitation instructs one to “utilize” a “neural network” to perform the mental step of “convert the dynamic finding data into the semantic signatures,” as analyzed above. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception. Mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 12 is directed to one or more computer storage media, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein utilizing the neural network comprises: utilizing a portion of the non-finding data as an input of the neural network;
identifying the portion of the non-finding data that results in a remaining portion of the non-finding data as an output of the neural network.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception language (“having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors to perform”; “utilizing a neural network”). The above limitations in the context of this claim encompass training a neural network in which the training includes utilizing a portion of the non-finding data as an input (corresponds to evaluation with assistance of pen and paper), identifying the portion of the non-finding data (corresponds to evaluation with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP
2106.05(f). The additional element(s) of “having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors to perform”, as drafted, is/are reciting generic computer component(s). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “utilizing a neural network” amounts to mere instructions to apply the exception as the recitation instructs one to “utilize” a “neural network” to perform the mental step of “convert the dynamic finding data into the semantic signatures,” as analyzed above. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception. Mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 13 is directed to one or more computer storage media, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein utilizing the neural network comprises: identifying co-occurrences of each word in the non-finding data with words in the dynamic finding data;
building a matrix based on the co-occurrences; and
performing spectral analysis on the matrix.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception language (“having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors to perform”; “utilizing a neural network”). The above limitations in the context of this claim encompass training a neural network in which the training includes identifying co-occurrences of each word in the non-finding data with words in the dynamic known data (corresponds to evaluation with assistance of pen and paper), building a matrix based on the co-occurrences (corresponds to evaluation with assistance of pen and paper), performing spectral analysis on the matrix (corresponds to evaluation with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP
2106.05(f). The additional element(s) of “having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors to perform”, as drafted, is/are reciting generic computer component(s). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “utilizing a neural network” amounts to 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception. Mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 14 is directed to one or more computer storage media, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
further comprising combining the results of the neural network to convert the non-finding data into the semantic signature.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception language (“having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors to perform”; “utilizing a neural network”). The above limitations in the context of this claim encompass 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP
2106.05(f). The additional element(s) of “having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors to perform”, as drafted, is/are reciting generic computer component(s). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “utilizing a neural network” amounts to mere instructions to apply the exception as the recitation instructs one to “utilize” a “neural network” to perform the mental step of “convert the dynamic finding data into the semantic signatures,” as analyzed above. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception. Mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 15 is directed to a computer-implemented method (see 35 U.S.C. 112(b) rejection and Examiner’s interpretation for examination purposes), which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
utilizing semantic signatures to classify unknown words
receiving non-finding data provided by a user, the non-finding data being data that is unknown to a structured data dictionary
training a neural network to identify a context of the non-finding data, synonyms of the non-finding data, and relationships between the non-finding data and the dynamic finding data
converting the non-finding data into a semantic signature by..., the semantic signature being a vector-based semantic representation of the non-finding data
utilizing the semantic signature to label the non-finding data with a classifier by identifying semantic signatures of dynamic finding data that are similar to the semantic signature
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception language (“computer-implemented”; “utilizing the neural network”). The above limitations in the context of this claim encompass utilizing semantic signatures to classify unknown words (correspond to evaluation with assistance of pen and paper); receiving non-finding data provided by a user, the non-finding data being data that is unknown to a structured data dictionary (corresponds to observation since a human can observe a word written on paper provided by a user and recognize that the word is unknown to a dictionary); converting the non-finding data into a semantic signature by..., the semantic signature being a vector-based semantic representation of the non-finding data (corresponds to evaluation and judgment with assistance of pen and paper as a human can analyze the unknown word/non-finding data and construction a vector-based semantic 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP
2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is/are reciting generic computer component(s). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “utilizing the neural network” amounts to mere instructions to apply the exception as the recitation instructs one to “utilize” a “neural network” to perform the mental step of “convert the dynamic finding data into the semantic signatures,” as analyzed above. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere 
Regarding Claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 16 is directed to a computer-implemented method (see 35 U.S.C. 112(b) rejection and Examiner’s interpretation for examination purposes), which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
further comprising training a neural network to convert the dynamic finding data into the semantic signatures, the dynamic finding data being data that is known to the structured data dictionary
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception language (“computer-implemented”; “utilizing the neural network”). The above limitations in the context of this claim encompass “training a neural network to convert the dynamic finding data into the semantic signatures, the dynamic finding data being data that is known to the structured data dictionary.” The present Specification in [0048]-[0049] describes “training” of the neural network, as claimed, comprises of steps such as identifying input and output of the data, which correspond to steps that amount to evaluation and judgment. 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP

Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception. Mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 17,
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 17 is directed to a computer-implemented method (see 35 U.S.C. 112(b) rejection and Examiner’s interpretation for examination purposes), which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein training the neural network comprises: identifying a portion of the dynamic finding data as an output of the neural network; 
utilizing a remaining portion of the dynamic finding data as an input of the neural network; and
identifying the remaining portion of the dynamic finding data that results in the portion of the dynamic finding data being an output of the neural network.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception language (“computer-implemented”; “utilizing the neural network”). The above limitations in the context of this claim encompass wherein training the neural network comprises: identifying a portion of the dynamic finding data as an output of the neural network (corresponds to evaluation with assistance of pen and paper); utilizing a remaining portion of the dynamic finding data as an input of the neural network (corresponds to evaluation with assistance of pen and paper); identifying the remaining portion of the dynamic finding data that results in the portion of the dynamic finding data being an output of the neural network (corresponds to evaluation with assistance of pen and paper). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP
2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is/are reciting generic computer component(s). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “utilizing the neural network” amounts to mere instructions to apply the exception as the recitation instructs one to “utilize” a “neural network” to perform the mental step of “convert the dynamic finding data into the semantic signatures,” as analyzed above. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception. Mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 18,
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 18 is directed to a computer-implemented method (see 35 U.S.C. 112(b) rejection and Examiner’s interpretation for examination purposes), which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein training the neural network comprises: utilizing a portion of the dynamic finding data as an input of the neural network; and
identifying the portion of the dynamic finding data that results in a remaining portion of the dynamic finding data as an output of the neural network.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception language (“computer-implemented”; “utilizing the neural network”). The above limitations in the context of this claim encompass wherein training the neural network comprises: utilizing a portion of the dynamic finding data as an input of the neural network (corresponds to evaluation with assistance of pen and paper); identifying the portion of the dynamic finding data that results in a remaining portion of the dynamic finding data as an output of the neural network (corresponds to evaluation with assistance of pen and paper). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP
2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is/are reciting generic computer component(s). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “utilizing the neural network” amounts to mere instructions to apply the exception as the recitation instructs one to “utilize” a “neural network” to perform the mental step of “convert the dynamic finding data into the semantic signatures,” as analyzed above. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception. Mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 19,
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 19 is directed to a computer-implemented method (see 35 U.S.C. 112(b) rejection and Examiner’s interpretation for examination purposes), which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
wherein training the neural network comprises: identifying co-occurrences of each word in the dynamic finding data with words in a structured data dictionary;
building a matrix based on the co-occurrences;
performing spectral analysis on the matrix; and
combining result of training the neural network.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception language (“computer-implemented”; “utilizing the neural network”). The above limitations in the context of this claim encompass wherein training the neural network comprises: identifying co-occurrences of each word in the dynamic finding data with words in a structured data dictionary (corresponds to evaluation with assistance of pen and paper); building a matrix based on the co-occurrences (corresponds to evaluation with assistance of pen and paper); performing spectral analysis on the matrix (corresponds to evaluation with assistance of pen and paper); combining result of training the neural network (corresponds to evaluation with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP
2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is/are reciting generic computer component(s). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “utilizing the neural network” amounts to mere instructions to apply the exception as the recitation instructs one to “utilize” a “neural network” to perform the mental step of 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception. Mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 20,
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 20 is directed to a computer-implemented method (see 35 U.S.C. 112(b) rejection and Examiner’s interpretation for examination purposes), which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
further comprising utilizing the label to categorize an item described by the non-finding data or provide results to a query comprising the non-finding data
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply the exception language (“computer-implemented”; “utilizing the neural network”). The above limitations in the context of this claim encompass further comprising utilizing the label to categorize an item described by the non-finding data or provide results to a query comprising the non-finding data (corresponds to evaluation and judgment with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP
2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is/are reciting generic computer component(s). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “utilizing the neural network” amounts to mere instructions to apply the exception as the recitation instructs one to “utilize” a “neural network” to perform the mental step of “convert the dynamic finding data into the semantic signatures,” as analyzed above. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception. Mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-10, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 10,380,210 B1) in view of Seiber et al. (US 2018/0089315 A1).
Regarding Claim 1,
Lai et al. teaches A system for utilizing semantic signatures to classify unknown words (Col. 10 lines 35-62:“The neural network within the algorithm may receive, as input, a token within a document or text string, with the intent of training the neural network to predict an interchangeable word or concept 205. The output of the neural network may comprise the context of the document or text string, meaning the tokens or concepts surrounding the target token, which the neural network also tries to predict. The algorithm may therefore map the token, based on its context to a vector representing the word...Using the vector set within the neural network, additional examples of interchangeable words may be identified from context. For example, server 110 may identify interchangeable words 205 such as king and queen (king <-> queen), bike and bicycle (bike <-> bicycle), and house and home (house<-> home)” teaches a system for utilizing vector-based semantic representation of unknown words to predict an interchangeable word or concept corresponding to the unknown words (classify unknown words); Col. 18 lines 12-14: “Server 110 may tokenize a search string and identify any acronym not found in the acronym database, possibly by identifying any token not found in any of the databases” teaches the input word/token can be one that is not found in any of the dictionary databases, thus rendering the word to be an unknown word), 
Col. 4 line 57 to Col. 5 line 3 teaches a system with processor, storage media, and instructions executable by processor):
receive non-finding data provided by a user, the non-finding data being data that is unknown to a structured data dictionary (Col. 18 lines 12-14: “Server 110 may tokenize a search string and identify any acronym not found in the acronym database, possibly by identifying any token not found in any of the databases” teaches that input word/token from a search string can be one that is not found in any of the databases, which corresponds to non-finding data because the input is unknown to a database; Col. 12 lines 6-10: “a keyword dictionary, thesaurus, abbreviation dictionary, figure of speech dictionary, concept dictionary, language model, misspell dictionary, acronym dictionary, etc.” teaches in the present disclosure, databases include various structured data dictionaries; Figs. 7  and 10 teach examples of search strings provided by a user; since search strings provided by a user can include words unknown to a structured data dictionary database, the unknown words/tokens correspond to non-finding data provided by user);
convert the non-finding data into a semantic signature using a trained neural network, the semantic signature being a vector-based semantic representation of a context of the non-finding data, synonyms of the non-finding data, and relationships with dynamic finding data (Col. 10 lines 35-46: “The neural network within the algorithm may receive, as input, a token within a document or text string, with the intent of training the neural network to predict an interchangeable word or concept 205. The output of the neural network may comprise the context of the document or text string, meaning the tokens or concepts surrounding the target token, which the neural network also tries to predict. The algorithm may therefore map the token, based on its context to a vector representing the word. This vector may be set so that one or more dimensions may be represented and placed into condensed vector space. In some embodiments, this vector may be set to 100 dimensions” teaches using a neural network to find an interchangeable word for an input with a token not found in a dictionary (non-finding data) by converting the input token into a vector through the neural network, in which the vector-based semantic representation (sematic signature) contains information about interchangeable words (correspond to synonyms of the non-finding data) and “context of the document or text string, meaning the tokens or concepts surrounding the target token”, which corresponds to context of the non-finding data; Col. 10 lines 16-23: “The context of the surrounding words may be used to train a two-layer neural network to map a word to high dimensional space (e.g., word->100 dim vector). In other words, the algorithm may identify a high volume of interchangeable terms or concepts that have appeared in a similar context, meaning the interchangeable term or concept has appeared surrounded by the same or equivalent terms or concepts as the target word” teaches the trained neural network maps the input to a vector containing information about the relationships between the input with interchangeable terms and their surrounding terms/contexts (relationships with dynamic finding data); also see Col. 18 lines 12-14).
Lai et al. does not appear to explicitly teach utilize the semantic signature to label the non-finding data with a classifier.
However, Seiber et al. teaches utilize the semantic signature to label the non-finding data with a classifier (pg. 6 [0076]: “the machine-trained model can use a deep-learning neural network model. That model maps the preprocessed input query into a first vector in abstract semantic space, and then maps the candidate media item into a second vector in the abstract semantic space...The model then determines the degree of similarity between the input query and the candidate media item by determining the distance between the two vectors in the semantic space. The model can use any technique to assess the distance, such as a cosine similarity metric” teaches using a deep-learning neural network model (classifier) to first map an input query into an abstract semantic space pg. 6 [0065] teaches that the input can be a term that is not present in the dictionary, thus rendering the input to be non-finding data; also see pg. 6 [0074]).
Lai et al. and Seiber et al. are analogous art to the claimed invention because they are directed to analyzing user queries or searches.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate utilize the semantic signature to label the non-finding data with a classifier as taught by Seiber et al. to the disclosed invention of Lai et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “successfully leverage preexisting linguistic processing mechanisms, thereby providing an enhanced control interface while avoiding the need to develop custom-built one-off linguistic processing mechanisms,” wherein the linguistic processing mechanisms include using deep-learning neural network to map words into semantic spaces for the purpose of matching a candidate to an input that may include words not present in the dictionary (Seiber et al. pg. 6 [0065], [0076], and [0077]).
Regarding Claim 2,
Lai et al. in view of Seiber et al. teaches the system of claim 1.
Lai et al. further teaches further comprising training a neural network to convert the non-finding data into the semantic signature (Col. 10 lines 35-46: “The neural network within the algorithm may receive, as input, a token within a document or text string, with the intent of training the neural network to predict an interchangeable word or concept 205. The output of the neural network may comprise the context of the document or text string, meaning the tokens or concepts surrounding the target token, which the neural network also tries to predict. The algorithm may therefore map the token, based on its context to a vector representing the word. This vector may be set so that one or more dimensions may be represented and placed into condensed vector space. In some embodiments, this vector may be set to 100 dimensions” teaches training a neural network to find an interchangeable word for an input with a token not found in a dictionary (non-finding data) by converting the input token into a vector through the neural network, in which the vector-based semantic representation (sematic signature)).
Regarding Claim 7,
Lai et al. teaches One or more computer storage media having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors to perform a method for utilizing semantic signatures to classify unknown words, the method comprising (Col. 10 lines 35-62:“The neural network within the algorithm may receive, as input, a token within a document or text string, with the intent of training the neural network to predict an interchangeable word or concept 205. The output of the neural network may comprise the context of the document or text string, meaning the tokens or concepts surrounding the target token, which the neural network also tries to predict. The algorithm may therefore map the token, based on its context to a vector representing the word...Using the vector set within the neural network, additional examples of interchangeable words may be identified from context. For example, server 110 may identify interchangeable words 205 such as king and queen (king <-> queen), bike and bicycle (bike <-> bicycle), and house and home (house<-> home)” teaches a system for utilizing vector-based semantic representation of unknown words to predict an interchangeable word or concept corresponding to the unknown words (classify unknown words); Col. 18 lines 12-14: “Server 110 may tokenize a search string and identify any acronym not found in the acronym database, possibly by identifying any token not found in any of the databases” teaches the input word/token can be one that is not found in any of the dictionary databases, thus rendering the word to be an unknown word); Col. 4 line 57 to Col. 5 line 3 teaches a system with processor, storage media, and instructions executable by processor):
extracting non-finding data provided by a user, the non-finding data being data that is unknown to a structured data dictionary (Col. 18 lines 12-14: “Server 110 may tokenize a search string and identify any acronym not found in the acronym database, possibly by identifying any token not found in any of the databases” teaches that input word/token from a search string can be one that is not found in any of the databases, which corresponds to non-finding data because the input is unknown to a database; Col. 12 lines 6-10: “a keyword dictionary, thesaurus, abbreviation dictionary, figure of speech dictionary, concept dictionary, language model, misspell dictionary, acronym dictionary, etc.” teaches in the present disclosure, databases include various structured data dictionaries; Figs. 7  and 10 teach examples of search strings provided by a user; since search strings provided by a user can include words unknown to a structured data dictionary database, the unknown words/tokens correspond to non-finding data provided by user);
converting the non-finding data into a semantic signature, the semantic signature being a vector-based semantic representation of the non-finding data (Col. 10 lines 35-46: “The neural network within the algorithm may receive, as input, a token within a document or text string, with the intent of training the neural network to predict an interchangeable word or concept 205. The output of the neural network may comprise the context of the document or text string, meaning the tokens or concepts surrounding the target token, which the neural network also tries to predict. The algorithm may therefore map the token, based on its context to a vector representing the word. This vector may be set so that one or more dimensions may be represented and placed into condensed vector space. In some embodiments, this vector may be set to 100 dimensions” teaches using a neural network to find an interchangeable word for an input with a token not found in a dictionary (non-finding data) by converting the input token into a vector-based semantic representation (sematic signature)).
Lai et al. does not appear to explicitly teach comparing the semantic signature to semantic signatures of dynamic finding data, the dynamic finding data being data that is known to the structured data dictionary; based on the comparing, labeling the non-finding data with a classifier, the classifier being the dynamic finding data that have semantic signatures similar to the semantic signature.
However, Seiber et al. teaches comparing the semantic signature to semantic signatures of dynamic finding data, the dynamic finding data being data that is known to the structured data dictionary; based on the comparing, labeling the non-finding data with a classifier, the classifier being the dynamic finding data that have semantic signatures similar to the semantic signature (pg. 6 [0076]: “the machine-trained model can use a deep-learning neural network model. That model maps the preprocessed input query into a first vector in abstract semantic space, and then maps the candidate media item into a second vector in the abstract semantic space...The model then determines the degree of similarity between the input query and the candidate media item by determining the distance between the two vectors in the semantic space. The model can use any technique to assess the distance, such as a cosine similarity metric” teaches using a deep-learning neural network model (classifier) to first map an input query into an abstract semantic space (corresponds to semantic signature), and then the model compares the input’s semantic space with the candidate item’s semantic space to determine whether the candidate matches the input based on similarity metric; pg. 1 [0007] “the search system operates by performing preprocessing on the input query, searching the curated media-specific corpus to identify a set of media items (if any) that match the preprocessed input query, and ranking the media items in the set to generate the top-ranked media item (if any)” teaches matching (labeling) the input with the candidate media item in which the candidate is known to the curated media-specific corpus, thus rendering the candidate to be dynamic finding data; pg. 3-4 [0043] teaches that the curated media-specific corpus corresponds to structured data dictionary; pg. 6 [0065] pg. 6 [0074]).
Lai et al. and Seiber et al. are analogous art to the claimed invention because they are directed to analyzing user queries or searches.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate comparing the semantic signature to semantic signatures of dynamic finding data, the dynamic finding data being data that is known to the structured data dictionary; based on the comparing, labeling the non-finding data with a classifier, the classifier being the dynamic finding data that have semantic signatures similar to the semantic signature as taught by Seiber et al. to the disclosed invention of Lai et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “successfully leverage preexisting linguistic processing mechanisms, thereby providing an enhanced control interface while avoiding the need to develop custom-built one-off linguistic processing mechanisms,” wherein the linguistic processing mechanisms include using deep-learning neural network to map words into semantic spaces for the purpose of matching a candidate to an input that may include words not present in the dictionary (Seiber et al. pg. 6 [0065], [0076], and [0077]).
Regarding Claim 8,
Lai et al. in view of Seiber et al. teaches the media of claim 7.
Lai et al. further teaches wherein the semantic signature includes a context of the non-finding data, synonyms of the non-finding data, and relationships with the dynamic finding data (Col. 10 lines 35-46: “The neural network within the algorithm may receive, as input, a token within a document or text string, with the intent of training the neural network to predict an interchangeable word or concept 205. The output of the neural network may comprise the context of the document or text string, meaning the tokens or concepts surrounding the target token, which the neural network also tries to predict. The algorithm may therefore map the token, based on its context to a vector representing the word. This vector may be set so that one or more dimensions may be represented and placed into condensed vector space. In some embodiments, this vector may be set to 100 dimensions” teaches using a neural network to find an interchangeable word for an input with a token not found in a dictionary (non-finding data) by converting the input token into a vector through the neural network, in which the vector-based semantic representation (sematic signature) contains information about interchangeable words (correspond to synonyms of the non-finding data) and “context of the document or text string, meaning the tokens or concepts surrounding the target token”, which corresponds to context of the non-finding data; Col. 10 lines 16-23: “The context of the surrounding words may be used to train a two-layer neural network to map a word to high dimensional space (e.g., word->100 dim vector). In other words, the algorithm may identify a high volume of interchangeable terms or concepts that have appeared in a similar context, meaning the interchangeable term or concept has appeared surrounded by the same or equivalent terms or concepts as the target word” teaches the trained neural network maps the input to a vector containing information about the relationships between the input with interchangeable terms and their surrounding terms/contexts (relationships with dynamic finding data); also see Col. 18 lines 12-14).
Regarding Claim 9,
Lai et al. in view of Seiber et al. teaches the media of claim 7.
Seiber et al. further teaches further comprising utilizing a neural network to convert the dynamic finding data into the semantic signatures (pg. 6 [0076]: “the machine-trained model can use a deep-learning neural network model. That model maps the preprocessed input query into a first vector in abstract semantic space, and then maps the candidate media item into a second vector in the abstract semantic space...The model then determines the degree of similarity between the input query and the candidate media item by determining the distance between the two vectors in the semantic space. The model can use any technique to assess the distance, such as a cosine similarity metric” teaches using a deep-learning neural network model to map the various candidate media items (corresponds to dynamic finding data) into abstract semantic space (semantic signatures); pg. 1 [0007] “the search system operates by performing preprocessing on the input query, searching the curated media-specific corpus to identify a set of media items (if any) that match the preprocessed input query, and ranking the media items in the set to generate the top-ranked media item (if any)” teaches the candidate is known to the curated media-specific corpus, thus rendering the candidate to be dynamic finding data; pg. 3-4 [0043] teaches that the curated media-specific corpus corresponds to structured data dictionary).
Lai et al. and Seiber et al. are analogous art to the claimed invention because they are directed to analyzing user queries or searches.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate further comprising utilizing a neural network to convert the dynamic finding data into the semantic signatures as taught by Seiber et al. to the disclosed invention of Lai et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “successfully leverage preexisting linguistic processing mechanisms, thereby providing an enhanced control interface while avoiding the need to develop custom-built one-off linguistic processing mechanisms,” wherein the linguistic processing mechanisms include using deep-learning neural network to map words into semantic spaces for the purpose of matching a candidate to an input that may include words not present in the dictionary (Seiber et al. pg. 6 [0065], [0076], and [0077]).
Regarding Claim 10,
Lai et al. in view of Seiber et al. teaches the media of claim 9.
Lai et al. further teaches further comprising utilizing the neural network to convert the non-finding data into the semantic signature (Col. 10 lines 35-46: “The neural network within the algorithm may receive, as input, a token within a document or text string, with the intent of training the neural network to predict an interchangeable word or concept 205. The output of the neural network may comprise the context of the document or text string, meaning the tokens or concepts surrounding the target token, which the neural network also tries to predict. The algorithm may therefore map the token, based on its context to a vector representing the word. This vector may be set so that one or more dimensions may be represented and placed into condensed vector space. In some embodiments, this vector may be set to 100 dimensions” teaches using a neural network to find an interchangeable word for an input with a token not found in a dictionary (non-finding data) by converting the input token into a vector-based semantic representation (sematic signature)).
Regarding Claim 15,
Lai et al. teaches A computer-implemented for utilizing semantic signatures to classify unknown words, the method comprising: (Col. 10 lines 35-62:“The neural network within the algorithm may receive, as input, a token within a document or text string, with the intent of training the neural network to predict an interchangeable word or concept 205. The output of the neural network may comprise the context of the document or text string, meaning the tokens or concepts surrounding the target token, which the neural network also tries to predict. The algorithm may therefore map the token, based on its context to a vector representing the word...Using the vector set within the neural network, additional examples of interchangeable words may be identified from context. For example, server 110 may identify interchangeable words 205 such as king and queen (king <-> queen), bike and bicycle (bike <-> bicycle), and house and home (house<-> home)” teaches a system for utilizing vector-based semantic representation of unknown words to predict an interchangeable word or concept corresponding to the unknown words (classify unknown words); Col. 18 lines 12-14: “Server 110 may tokenize a search string and identify any acronym not found in the acronym database, possibly by identifying any token not found in any of the databases” teaches the input word/token can be one that is not found in any of the dictionary databases, thus rendering the word to be an unknown word); Col. 4 line 57 to Col. 5 line 3 teaches a system with processor, storage media, and instructions executable by processor):
receiving non-finding data provided by a user, the non-finding data being data that is unknown to a structured data dictionary (Col. 18 lines 12-14: “Server 110 may tokenize a search string and identify any acronym not found in the acronym database, possibly by identifying any token not found in any of the databases” teaches that input word/token from a search string can be one that is not found in any of the databases, which corresponds to non-finding data because the input is unknown to a database; Col. 12 lines 6-10: “a keyword dictionary, thesaurus, abbreviation dictionary, figure of speech dictionary, concept dictionary, language model, misspell dictionary, acronym dictionary, etc.” teaches in the present disclosure, databases include various structured data dictionaries; Figs. 7  and 10 teach examples of search strings provided by a user; since search strings provided by a user can include words unknown to a structured data dictionary database, the unknown words/tokens correspond to non-finding data provided by user);
training a neural network to identify a context of the non-finding data, synonyms of the non-finding data, and relationships between the non-finding data and the dynamic finding data; converting the non-finding data into a semantic signature by utilizing the neural network, the semantic signature being a vector-based semantic representation of the non-finding data (Col. 10 lines 35-46: “The neural network within the algorithm may receive, as input, a token within a document or text string, with the intent of training the neural network to predict an interchangeable word or concept 205. The output of the neural network may comprise the context of the document or text string, meaning the tokens or concepts surrounding the target token, which the neural network also tries to predict. The algorithm may therefore map the token, based on its context to a vector representing the word. This vector may be set so that one or more dimensions may be represented and placed into condensed vector space. In some embodiments, this vector may be set to 100 dimensions” teaches training and using a neural network to find an interchangeable word for an input with a token not found in a dictionary (non-finding data) by converting the input token into a vector through the neural network, in which the vector-based semantic representation (sematic signature) contains information about interchangeable words (correspond to synonyms of the non-finding data) and “context of the document or text string, meaning the tokens or concepts surrounding the target token”, which corresponds to context of the non-finding data; Col. 10 lines 16-23: “The context of the surrounding words may be used to train a two-layer neural network to map a word to high dimensional space (e.g., word->100 dim vector). In other words, the algorithm may identify a high volume of interchangeable terms or concepts that have appeared in a similar context, meaning the interchangeable term or concept has appeared surrounded by the same or equivalent terms or concepts as the target word” teaches the trained neural network maps the input to a vector containing information about the relationships between the input with interchangeable terms and their surrounding terms/contexts (relationships with dynamic finding data); also see Col. 18 lines 12-14).
Lai et al. does not appear to explicitly teach utilizing the semantic signature to label the non-finding data with a classifier by identifying semantic signatures of dynamic finding data that are similar to the semantic signature.
However, Seiber et al. teaches utilizing the semantic signature to label the non-finding data with a classifier by identifying semantic signatures of dynamic finding data that are similar to the semantic signature (pg. 6 [0076]: “the machine-trained model can use a deep-learning neural network model. That model maps the preprocessed input query into a first vector in abstract semantic space, and then maps the candidate media item into a second vector in the abstract semantic space...The model then determines the degree of similarity between the input query and the candidate media item by determining the distance between the two vectors in the semantic space. The model can use any technique to assess the distance, such as a cosine similarity metric” teaches using a deep-learning neural network model (classifier) to first map an input query into an abstract semantic space (corresponds to semantic signature), and then the model compares the input’s semantic space with the candidate item’s semantic space to determine whether the candidate matches the input based on similarity metric; pg. 1 [0007] “the search system operates by performing preprocessing on the input query, searching the curated media-specific corpus to identify a set of media items (if any) that match the preprocessed input query, and ranking the media items in the set to generate the top-ranked media item (if any)” teaches matching (labeling) the input with the candidate media item in which the candidate is known to the curated media-specific corpus, thus rendering the candidate to be dynamic finding data; pg. 3-4 [0043] teaches that the curated media-specific corpus corresponds to structured data dictionary; pg. 6 [0065] teaches that the input can be a term that is not present in the dictionary, thus rendering the input to be non-finding data; also see pg. 6 [0074]).
Lai et al. and Seiber et al. are analogous art to the claimed invention because they are directed to analyzing user queries or searches.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate utilizing the semantic signature to label the non-finding data with a classifier by identifying semantic signatures of dynamic finding data that are similar to the semantic signature as taught by Seiber et al. to the disclosed invention of Lai et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “successfully leverage preexisting linguistic processing mechanisms, thereby providing an enhanced control interface while avoiding the need to develop custom-built one-off linguistic processing mechanisms,” wherein the linguistic processing mechanisms include using deep-learning neural network 
Regarding Claim 16,
Lai et al. in view of Seiber et al. teaches the method of claim 14. [As stated above, this claim is interpreted as dependent on claim 15, which is taught by Lai et al. in view of Seiber et al.] 
Seiber et al. further teaches further comprising training a neural network to convert the dynamic finding data into the semantic signatures, the dynamic finding data being data that is known to the structured data dictionary (pg. 6 [0076]: “the machine-trained model can use a deep-learning neural network model. That model maps the preprocessed input query into a first vector in abstract semantic space, and then maps the candidate media item into a second vector in the abstract semantic space...The model then determines the degree of similarity between the input query and the candidate media item by determining the distance between the two vectors in the semantic space. The model can use any technique to assess the distance, such as a cosine similarity metric” teaches using a deep-learning neural network model to map the various candidate media items (corresponds to dynamic finding data) into abstract semantic space (semantic signatures); pg. 1 [0007] “the search system operates by performing preprocessing on the input query, searching the curated media-specific corpus to identify a set of media items (if any) that match the preprocessed input query, and ranking the media items in the set to generate the top-ranked media item (if any)” teaches the candidate is known to the curated media-specific corpus, thus rendering the candidate to be dynamic finding data; pg. 3-4 [0043] teaches that the curated media-specific corpus corresponds to structured data dictionary).
Lai et al. and Seiber et al. are analogous art to the claimed invention because they are directed to analyzing user queries or searches.

One of ordinary skill in the arts would have been motivated to make this modification in order to “successfully leverage preexisting linguistic processing mechanisms, thereby providing an enhanced control interface while avoiding the need to develop custom-built one-off linguistic processing mechanisms,” wherein the linguistic processing mechanisms include using deep-learning neural network to map words into semantic spaces for the purpose of matching a candidate to an input that may include words not present in the dictionary (Seiber et al. pg. 6 [0065], [0076], and [0077]).
Regarding Claim 20,
Any limitation that recites “or” has been interpreted as requiring at least one of the alternatives, not requiring all of the alternatives.
Lai et al. in view of Seiber et al. teaches the method of claim 15.
Lai et al. further teaches further comprising utilizing the label to categorize an item described by the non-finding data or provide results to a query comprising the non-finding data (Col. 18 lines 12-14: “Server 110 may tokenize a search string and identify any acronym not found in the acronym database, possibly by identifying any token not found in any of the databases” teaches the input word/token can be one that is not found in any of the dictionary databases, thus rendering the input can correspond to non-finding data; Col. 10 lines 35-38: “The neural network within the algorithm may receive, as input, a token within a document or text string, with the intent of training the neural network to predict an interchangeable word or concept 205” teaches utilizing the neural network to determine interchangeable word or concept (label) to an input token; Col. 10 lines 23-27: “These interchangeable terms and concepts 205 may be categorized accordingly. Continuing the example above, server 110 may categorize pizza, pizzeria, food, burger, Italian within the category food, and store them in association with this concept in database 130” teaches using the interchangeable word or concept (label) to categorize the item described in the input; Col. 10 lines 59-62: “For example, server 110 may identify interchangeable words 205 such as king and queen (king <-> queen), bike and bicycle (bike <-> bicycle), and house and home (house<-> home)” teaches that the interchangeable word can reflect the item described in the input).

Claims 3, 4, 11, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 10,380,210 B1) in view of Seiber et al. (US 2018/0089315 A1) and further in view of Huang et al. (“Automotive diagnosis typo correction using domain knowledge and machine learning”).
Regarding Claim 3,
Lai et al. in view of Seiber et al. teaches the system of claim 2.
Lai et al. in view of Seiber et al. does not appear to explicitly teach wherein training the neural network comprises: identifying a portion of the non-finding data as an output of the neural network; utilizing a remaining portion of the non-finding data as an input of the neural network; and identifying the remaining portion of the non-finding data that results in the portion of the non-finding data being an output of the neural network.
However, Huang et al. teaches wherein training the neural network comprises: identifying a portion of the non-finding data as an output of the neural network (pg. 273 right column first and second full paragraph: “To train the candidate goodness classifier, we use a training set of 2230 vehicle diagnostic records provided by Ford. It contains 1547 misspelled words. We generate 6949 correction candidates (5 candidate maximum for each misspelled word), and labeled 783 good candidates and 6166 bad candidates for neural network training. For each error detected, we first generate 10 correction candidates, where N = 10, and after the candidate re-ranking as discussed above, we select top 5 correction candidates, where N’= 5. The total number of correction candidates generated for the 392 misspelled words is 1262” teaches identifying top candidates for each misspelled word out of 6949 correction candidates (correspond to identifying “a portion of the non-finding data”) of the training data as output of the neural network; training data (2230 vehicle diagnostic records and correction candidates for misspelled words) includes some misspelled words, thus rendering the training data to correspond to non-finding data because the records include words unknown to dictionary; also see Fig. 3); 
utilizing a remaining portion of the non-finding data as an input of the neural network (pg. 273 right column first and second full paragraph: “To train the candidate goodness classifier, we use a training set of 2230 vehicle diagnostic records provided by Ford. It contains 1547 misspelled words. We generate 6949 correction candidates (5 candidate maximum for each misspelled word), and labeled 783 good candidates and 6166 bad candidates for neural network training. For each error detected, we first generate 10 correction candidates, where N = 10, and after the candidate re-ranking as discussed above, we select top 5 correction candidates, where N’= 5. The total number of correction candidates generated for the 392 misspelled words is 1262” teaches the 1547 misspelled words of the 2230 vehicle diagnostic records, along with their corrections, are utilized to train the neural network, therefore the 1547 misspelled words corresponds to a remaining portion; training data (2230 vehicle diagnostic records and correction candidates for misspelled words) includes some misspelled words, thus rendering the training data to correspond to non-finding data because the records include words unknown to dictionary; also see Fig. 3); and
identifying the remaining portion of the non-finding data that results in the portion of the non-finding data being an output of the neural network (pg. 273 right column first and second full paragraph: “To train the candidate goodness classifier, we use a training set of 2230 vehicle diagnostic records provided by Ford. It contains 1547 misspelled words. We generate 6949 correction candidates (5 candidate maximum for each misspelled word), and labeled 783 good candidates and 6166 bad candidates for neural network training. For each error detected, we first generate 10 correction candidates, where N = 10, and after the candidate re-ranking as discussed above, we select top 5 correction candidates, where N’= 5. The total number of correction candidates generated for the 392 misspelled words is 1262” teaches identifying the 1547 misspelled words (remaining portion of the non-finding data) that result in the top candidates for each misspelled word out of 6949 correction candidates (the portion of the portion of the non-finding data being an output); also see Fig. 3).
Lai et al., Seiber et al., and Huang et al. are analogous art to the claimed invention because they are directed to text analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein training the neural network comprises: identifying a portion of the non-finding data as an output of the neural network; utilizing a remaining portion of the non-finding data as an input of the neural network; and identifying the remaining portion of the non-finding data that results in the portion of the non-finding data being an output of the neural network as taught by Huang et al. to the disclosed invention of Lai et al. in view of Seiber et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “an automatic typo correction system” that “outperforms state-of-art spell checkers significantly” by “[training] a neural network classifier to classify good and bad correction candidates for detected typos in order to help re-ranking the correction candidate list” (Huang et al. 274 Section V).
Regarding Claim 4,
Lai et al. in view of Seiber et al. in view of Huang et al. teaches the system of claim 3.
Huang et al. further teaches wherein training the neural network comprises: utilizing a portion of the non-finding data as an input of the neural network (pg. 273 right column first and second full paragraph: “To train the candidate goodness classifier, we use a training set of 2230 vehicle diagnostic records provided by Ford. It contains 1547 misspelled words. We generate 6949 correction candidates (5 candidate maximum for each misspelled word), and labeled 783 good candidates and 6166 bad candidates for neural network training. For each error detected, we first generate 10 correction candidates, where N = 10, and after the candidate re-ranking as discussed above, we select top 5 correction candidates, where N’= 5. The total number of correction candidates generated for the 392 misspelled words is 1262” teaches the 1547 misspelled words of the 2230 vehicle diagnostic records, along with their corrections, are utilized to train the neural network, therefore the 1547 misspelled words corresponds to a portion of the non-finding data as input; training data (2230 vehicle diagnostic records and correction candidates for misspelled words) includes some misspelled words, thus rendering the training data to correspond to non-finding data because the records include words unknown to dictionary; also see Fig. 3);
and identifying the portion of the non-finding data that results in a remaining portion of the non-finding data as an output of the neural network (pg. 273 right column first and second full paragraph: “To train the candidate goodness classifier, we use a training set of 2230 vehicle diagnostic records provided by Ford. It contains 1547 misspelled words. We generate 6949 correction candidates (5 candidate maximum for each misspelled word), and labeled 783 good candidates and 6166 bad candidates for neural network training. For each error detected, we first generate 10 correction candidates, where N = 10, and after the candidate re-ranking as discussed above, we select top 5 correction candidates, where N’= 5. The total number of correction candidates generated for the 392 misspelled words is 1262” teaches identifying the 1547 misspelled words (input) that result in the top candidates for each misspelled word out of 6949 correction candidates (a remaining portion of the non-finding data as an output); also see Fig. 3).
Lai et al., Seiber et al., and Huang et al. are analogous art to the claimed invention because they are directed to text analysis.

One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “an automatic typo correction system” that “outperforms state-of-art spell checkers significantly” by “[training] a neural network classifier to classify good and bad correction candidates for detected typos in order to help re-ranking the correction candidate list” (Huang et al. 274 Section V).
Regarding Claim 11,
Lai et al. in view of Seiber et al. teaches the media of claim 10.
Lai et al. in view of Seiber et al. does not appear to explicitly teach wherein utilizing the neural network comprises: identifying a portion of the non-finding data as an output of the neural network; utilizing a remaining portion of the non-finding data as an input of the neural network; and identifying the remaining portion of the non-finding data that results in the portion of the non-finding data being an output of the neural network.
However, Huang et al. teaches wherein utilizing the neural network comprises: identifying a portion of the non-finding data as an output of the neural network (pg. 273 right column first and second full paragraph: “To train the candidate goodness classifier, we use a training set of 2230 vehicle diagnostic records provided by Ford. It contains 1547 misspelled words. We generate 6949 correction candidates (5 candidate maximum for each misspelled word), and labeled 783 good candidates and 6166 bad candidates for neural network training. For each error detected, we first generate 10 correction candidates, where N = 10, and after the candidate re-ranking as discussed above, we select top 5 correction candidates, where N’= 5. The total number of correction candidates generated for the 392 misspelled words is 1262” teaches identifying top candidates for each misspelled word out of 6949 correction candidates (correspond to identifying “a portion of the non-finding data”) of the training data as output of the neural network; training data (2230 vehicle diagnostic records and correction candidates for misspelled words) includes some misspelled words, thus rendering the training data to correspond to non-finding data because the records include words unknown to dictionary; also see Fig. 3); 
utilizing a remaining portion of the non-finding data as an input of the neural network (pg. 273 right column first and second full paragraph: “To train the candidate goodness classifier, we use a training set of 2230 vehicle diagnostic records provided by Ford. It contains 1547 misspelled words. We generate 6949 correction candidates (5 candidate maximum for each misspelled word), and labeled 783 good candidates and 6166 bad candidates for neural network training. For each error detected, we first generate 10 correction candidates, where N = 10, and after the candidate re-ranking as discussed above, we select top 5 correction candidates, where N’= 5. The total number of correction candidates generated for the 392 misspelled words is 1262” teaches the 1547 misspelled words of the 2230 vehicle diagnostic records, along with their corrections, are utilized to train the neural network, therefore the 1547 misspelled words corresponds to a remaining portion; training data (2230 vehicle diagnostic records and correction candidates for misspelled words) includes some misspelled words, thus rendering the training data to correspond to non-finding data because the records include words unknown to dictionary; also see Fig. 3); and
identifying the remaining portion of the non-finding data that results in the portion of the non-finding data being an output of the neural network (pg. 273 right column first and second full paragraph: “To train the candidate goodness classifier, we use a training set of 2230 vehicle diagnostic records provided by Ford. It contains 1547 misspelled words. We generate 6949 correction candidates (5 candidate maximum for each misspelled word), and labeled 783 good candidates and 6166 bad candidates for neural network training. For each error detected, we first generate 10 correction candidates, where N = 10, and after the candidate re-ranking as discussed above, we select top 5 correction candidates, where N’= 5. The total number of correction candidates generated for the 392 misspelled words is 1262” teaches identifying the 1547 misspelled words (remaining portion of the non-finding data) that result in the top candidates for each misspelled word out of 6949 correction candidates (the portion of the portion of the non-finding data being an output); also see Fig. 3).
Lai et al., Seiber et al., and Huang et al. are analogous art to the claimed invention because they are directed to text analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein utilizing the neural network comprises: identifying a portion of the non-finding data as an output of the neural network; utilizing a remaining portion of the non-finding data as an input of the neural network; and identifying the remaining portion of the non-finding data that results in the portion of the non-finding data being an output of the neural network as taught by Huang et al. to the disclosed invention of Lai et al. in view of Seiber et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “an automatic typo correction system” that “outperforms state-of-art spell checkers significantly” by “[training] a neural network classifier to classify good and bad correction candidates for detected typos in order to help re-ranking the correction candidate list” (Huang et al. 274 Section V).
Regarding Claim 12,
Lai et al. in view of Seiber et al. in view of Huang et al. teaches the media of claim 11.
Huang et al. further teaches wherein utilizing the neural network comprises: utilizing a portion of the non-finding data as an input of the neural network (pg. 273 right column first and second full paragraph: “To train the candidate goodness classifier, we use a training set of 2230 vehicle diagnostic records provided by Ford. It contains 1547 misspelled words. We generate 6949 correction candidates (5 candidate maximum for each misspelled word), and labeled 783 good candidates and 6166 bad candidates for neural network training. For each error detected, we first generate 10 correction candidates, where N = 10, and after the candidate re-ranking as discussed above, we select top 5 correction candidates, where N’= 5. The total number of correction candidates generated for the 392 misspelled words is 1262” teaches the 1547 misspelled words of the 2230 vehicle diagnostic records, along with their corrections, are utilized to train the neural network, therefore the 1547 misspelled words corresponds to a portion of the non-finding data as input; training data (2230 vehicle diagnostic records and correction candidates for misspelled words) includes some misspelled words, thus rendering the training data to correspond to non-finding data because the records include words unknown to dictionary; also see Fig. 3);
and identifying the portion of the non-finding data that results in a remaining portion of the non-finding data as an output of the neural network (pg. 273 right column first and second full paragraph: “To train the candidate goodness classifier, we use a training set of 2230 vehicle diagnostic records provided by Ford. It contains 1547 misspelled words. We generate 6949 correction candidates (5 candidate maximum for each misspelled word), and labeled 783 good candidates and 6166 bad candidates for neural network training. For each error detected, we first generate 10 correction candidates, where N = 10, and after the candidate re-ranking as discussed above, we select top 5 correction candidates, where N’= 5. The total number of correction candidates generated for the 392 misspelled words is 1262” teaches identifying the 1547 misspelled words (input) that result in the top candidates for each misspelled word out of 6949 correction candidates (a remaining portion of the non-finding data as an output); also see Fig. 3).
Lai et al., Seiber et al., and Huang et al. are analogous art to the claimed invention because they are directed to text analysis.

One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “an automatic typo correction system” that “outperforms state-of-art spell checkers significantly” by “[training] a neural network classifier to classify good and bad correction candidates for detected typos in order to help re-ranking the correction candidate list” (Huang et al. 274 Section V).
Regarding Claim 17,
Lai et al. in view of Seiber et al. teaches the method of claim 16.
Lai et al. in view of Seiber et al. does not appear to explicitly teach wherein training the neural network comprises: identifying a portion of the dynamic finding data as an output of the neural network; utilizing a remaining portion of the dynamic finding data as an input of the neural network; and identifying the remaining portion of the dynamic finding data that results in the portion of the dynamic finding data being an output of the neural network.
However, Huang et al. teaches wherein training the neural network comprises: identifying a portion of the dynamic finding data as an output of the neural network (pg. 273 right column first and second full paragraph: “To train the candidate goodness classifier, we use a training set of 2230 vehicle diagnostic records provided by Ford. It contains 1547 misspelled words. We generate 6949 correction candidates (5 candidate maximum for each misspelled word), and labeled 783 good candidates and 6166 bad candidates for neural network training. For each error detected, we first generate 10 correction candidates, where N = 10, and after the candidate re-ranking as discussed above, we select top 5 correction candidates, where N’= 5. The total number of correction candidates generated for the 392 misspelled words is 1262” teaches identifying top candidates for each misspelled word out of the 6949 correction candidates (correspond to identifying “a portion of the dynamic finding data”) of the training data as output of the neural network; training data (2230 vehicle diagnostic records and correction candidates for misspelled words) includes only some misspelled words, thus rendering the training data to correspond to dynamic finding data because the records include words known to dictionary; also see Fig. 3); 
utilizing a remaining portion of the dynamic finding data as an input of the neural network (pg. 273 right column first and second full paragraph: “To train the candidate goodness classifier, we use a training set of 2230 vehicle diagnostic records provided by Ford. It contains 1547 misspelled words. We generate 6949 correction candidates (5 candidate maximum for each misspelled word), and labeled 783 good candidates and 6166 bad candidates for neural network training. For each error detected, we first generate 10 correction candidates, where N = 10, and after the candidate re-ranking as discussed above, we select top 5 correction candidates, where N’= 5. The total number of correction candidates generated for the 392 misspelled words is 1262” teaches the 1547 misspelled words of the 2230 vehicle diagnostic records, along with their corrections, are utilized to train the neural network, therefore the 1547 misspelled words corresponds to a remaining portion; training data (2230 vehicle diagnostic records and correction candidates for misspelled words) includes only some misspelled words, thus rendering the training data to correspond to dynamic finding data because the records include words known to dictionary; also see Fig. 3); and
identifying the remaining portion of the dynamic finding data that results in the portion of the dynamic finding data being an output of the neural network (pg. 273 right column first and second full paragraph: “To train the candidate goodness classifier, we use a training set of 2230 vehicle diagnostic records provided by Ford. It contains 1547 misspelled words. We generate 6949 correction candidates (5 candidate maximum for each misspelled word), and labeled 783 good candidates and 6166 bad candidates for neural network training. For each error detected, we first generate 10 correction candidates, where N = 10, and after the candidate re-ranking as discussed above, we select top 5 correction candidates, where N’= 5. The total number of correction candidates generated for the 392 misspelled words is 1262” teaches identifying the 1547 misspelled words (remaining portion of the dynamic finding data) that result in the top candidates for each misspelled word out of 6949 correction candidates (the portion of the dynamic finding data being an output); also see Fig. 3).
Lai et al., Seiber et al., and Huang et al. are analogous art to the claimed invention because they are directed to text analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein training the neural network comprises: identifying a portion of the dynamic finding data as an output of the neural network; utilizing a remaining portion of the dynamic finding data as an input of the neural network; and identifying the remaining portion of the dynamic finding data that results in the portion of the dynamic finding data being an output of the neural network as taught by Huang et al. to the disclosed invention of Lai et al. in view of Seiber et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “an automatic typo correction system” that “outperforms state-of-art spell checkers significantly” by “[training] a neural network classifier to classify good and bad correction candidates for detected typos in order to help re-ranking the correction candidate list” (Huang et al. 274 Section V).
Regarding Claim 18,
Lai et al. in view of Seiber et al. in view of Huang et al. teaches the method of claim 17.
Huang et al. further teaches wherein training the neural network comprises: utilizing a portion of the dynamic finding data as an input of the neural network (pg. 273 right column first and second full paragraph: “To train the candidate goodness classifier, we use a training set of 2230 vehicle diagnostic records provided by Ford. It contains 1547 misspelled words. We generate 6949 correction candidates (5 candidate maximum for each misspelled word), and labeled 783 good candidates and 6166 bad candidates for neural network training. For each error detected, we first generate 10 correction candidates, where N = 10, and after the candidate re-ranking as discussed above, we select top 5 correction candidates, where N’= 5. The total number of correction candidates generated for the 392 misspelled words is 1262” teaches the 1547 misspelled words of the 2230 vehicle diagnostic records, along with their corrections, are utilized to train the neural network, therefore the 1547 misspelled words corresponds to a portion of the dynamic data as input; training data (2230 vehicle diagnostic records and correction candidates for misspelled words) includes only some misspelled words, thus rendering the training data to correspond to dynamic finding data because the records include words known to dictionary; also see Fig. 3);
and identifying the portion of the dynamic finding data that results in a remaining portion of the dynamic finding data as an output of the neural network (pg. 273 right column first and second full paragraph: “To train the candidate goodness classifier, we use a training set of 2230 vehicle diagnostic records provided by Ford. It contains 1547 misspelled words. We generate 6949 correction candidates (5 candidate maximum for each misspelled word), and labeled 783 good candidates and 6166 bad candidates for neural network training. For each error detected, we first generate 10 correction candidates, where N = 10, and after the candidate re-ranking as discussed above, we select top 5 correction candidates, where N’= 5. The total number of correction candidates generated for the 392 misspelled words is 1262” teaches identifying the 1547 misspelled words (input) that result in the top candidates for each misspelled word out of 6949 correction candidates (a remaining portion of the dynamic finding data as an output); also see Fig. 3).
Lai et al., Seiber et al., and Huang et al. are analogous art to the claimed invention because they are directed to text analysis.

One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “an automatic typo correction system” that “outperforms state-of-art spell checkers significantly” by “[training] a neural network classifier to classify good and bad correction candidates for detected typos in order to help re-ranking the correction candidate list” (Huang et al. 274 Section V).

Claims 5, 6, 13, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 10,380,210 B1) in view of Seiber et al. (US 2018/0089315 A1) in view of Huang et al. (“Automotive diagnosis typo correction using domain knowledge and machine learning”) in view of Almosallam et al. (US 2017/0235721 A1) and further in view of Liang et al. (“Factorization Meets the Item Embedding: Regularizing Matrix Factorization with Item Co-occurrence”).
Regarding Claim 5,
Lai et al. in view of Seiber et al. in view of Huang et al. teaches the system of claim 4.
Lai et al. in view of Seiber et al. in view of Huang et al. does not appear to explicitly teach wherein training the neural network comprises: identifying co-occurrences of each word in the non-finding data with words in the dynamic known data; building a matrix based on the co-occurrences.
However, Almosallam et al. teaches wherein training the neural network comprises: identifying co-occurrences of each word in the non-finding data with words in the dynamic known data; building a matrix based on the co-occurrences (pg. 4 [0056]-[0057]: “Further, at step 708, a second set of features is generated for each word in the text in feature generator module 106. A second set of features for a word in the text is extracted from a plurality of words surrounding the word using matrix factorization techniques. Once the set of features are extracted, at step 710, a first set of features and a second set of features extracted for each word in the text are combined in feature combiner module 108 to generate a learning matrix for training ANN model 110” teach training a neural network based on features identified from analyzing words and their surrounding words using matrix factorization techniques; pg. 2 [0025] “The matrix factorization techniques can include, but need not be limited to, a word-word co-occurrence matrix and a sentence-word co-occurrence matrix” teaches that matrix factorization techniques can include word co-occurrence matrix (corresponds to a matrix based on co-occurrences); pg. 1 [0003] teaches that the application’s disclosure aims to identify semantic errors in which semantically erroneous words (non-finding data) co-occur with non-erroneous words (finding data)).
Lai et al., Seiber et al., Huang et al., and Almosallam et al. are analogous art to the claimed invention because they are directed to text analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein training the neural network comprises: identifying co-occurrences of each word in the non-finding data with words in the dynamic known data; building a matrix based on the co-occurrences as taught by Almosallam et al. to the disclosed invention of Lai et al. in view of Seiber et al. in view of Huang et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “automatically detecting semantic errors in a text using an Artificial Neural Network (ANN) model” in which the training of ANN leverages matrix factorization techniques such as word-word co-occurrence matrix (Almosallam et al. pg. 4 [0056]-[0057]; pg. 2 [0025]; pg. 2 [0019]).
Lai et al. in view of Seiber et al. in view of Huang et al. in view of Almosallam et al. does not appear to explicitly teach performing spectral analysis on the matrix.
Liang et al. teaches performing spectral analysis on the matrix (pg. 60 left column last full paragraph: “After making the connection between word2vec and implicit matrix factorization, Levy and Goldberg [11] further propose to perform word embedding by spectral dimensionality reduction (e.g., singular value decomposition) on the (sparse) shifted positive PMI (SPPMI) matrix:... This is attractive because it does not require tuning an optimization procedure.1 We will follow the similar approach in CoFactor” teaches the CoFactor model, which follows the approach of performing spectral dimensionality reduction (spectral analysis) on the (sparse) shifted positive PMI (SPPMI) matrix in which the matrix models a word and its context-word co-occurring; also see pg. 60 left column third full paragraph: “In the skip-gram model, the objective is to predict context words- surrounding words within a fixed window - given the current word”; skip-gram model is a type of neural network).
Lai et al., Seiber et al., Huang et al., Almosallam et al., and Liang et al. are analogous art to the claimed invention because they are directed to text analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate performing spectral analysis on the matrix as taught by Liang et al. to the disclosed invention of Lai et al. in view of Seiber et al. in view of Huang et al. in view of Almosallam et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “a co-factorization model, CoFactor, which simultaneously factorizes both the click matrix and the item co-occurrence matrix” (Liang et al. pg. 59 fourth full paragraph).
Regarding Claim 6,
Lai et al. in view of Seiber et al. in view of Huang et al. in view of Almosallam et al. in view of Liang et al. teaches the media of claim 5.
Lai et al. further teaches further comprising combining the results of training the neural network (Col. 10 lines 16-24: “The context of the surrounding words may be used to train a two-layer neural network to map a word to high dimensional space (e.g., word->100 dim vector). In other words, the algorithm may identify a high volume of interchangeable terms or concepts that have appeared in a similar context, meaning the interchangeable term or concept has appeared surrounded by the same or equivalent terms or concepts as the target word. These interchangeable terms and concepts 205 may be categorized accordingly” teaches training a neural network to identify interchangeable terms or concepts, and then categorizing (grouping, or combining) the results under various categories).
Regarding Claim 13,
Lai et al. in view of Seiber et al. in view of Huang et al. teaches the media of claim 12.
Lai et al. in view of Seiber et al. in view of Huang et al. does not appear to explicitly teach wherein utilizing the neural network comprises: identifying co-occurrences of each word in the non-finding data with words in the dynamic finding data; building a matrix based on the co-occurrences.
However, Almosallam et al. teaches wherein utilizing the neural network comprises: identifying co-occurrences of each word in the non-finding data with words in the dynamic finding data; building a matrix based on the co-occurrences (pg. 4 [0056]-[0057]: “Further, at step 708, a second set of features is generated for each word in the text in feature generator module 106. A second set of features for a word in the text is extracted from a plurality of words surrounding the word using matrix factorization techniques. Once the set of features are extracted, at step 710, a first set of features and a second set of features extracted for each word in the text are combined in feature combiner module 108 to generate a learning matrix for training ANN model 110” teach training a neural network based on features identified from analyzing words and their surrounding words using matrix factorization techniques; pg. 2 [0025] “The matrix factorization techniques can include, but need not be limited to, a word-word co-occurrence matrix and a sentence-word co-occurrence matrix” teaches that matrix factorization techniques can include word co-occurrence matrix (corresponds to a matrix based on co-occurrences); pg. 1 [0003] teaches that the application’s disclosure aims to identify semantic errors in 
Lai et al., Seiber et al., Huang et al., and Almosallam et al. are analogous art to the claimed invention because they are directed to text analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein training the neural network comprises: identifying co-occurrences of each word in the non-finding data with words in the dynamic known data; building a matrix based on the co-occurrences as taught by Almosallam et al. to the disclosed invention of Lai et al. in view of Seiber et al. in view of Huang et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “automatically detecting semantic errors in a text using an Artificial Neural Network (ANN) model” in which the training of ANN leverages matrix factorization techniques such as word-word co-occurrence matrix (Almosallam et al. pg. 4 [0056]-[0057]; pg. 2 [0025]; pg. 2 [0019]).
Lai et al. in view of Seiber et al. in view of Huang et al. in view of Almosallam et al. does not appear to explicitly teach performing spectral analysis on the matrix.
However, Liang et al. teaches performing spectral analysis on the matrix (pg. 60 left column last full paragraph: “After making the connection between word2vec and implicit matrix factorization, Levy and Goldberg [11] further propose to perform word embedding by spectral dimensionality reduction (e.g., singular value decomposition) on the (sparse) shifted positive PMI (SPPMI) matrix:... This is attractive because it does not require tuning an optimization procedure.1 We will follow the similar approach in CoFactor” teaches the CoFactor model, which follows the approach of performing spectral dimensionality reduction (spectral analysis) on the (sparse) shifted positive PMI (SPPMI) matrix in which the matrix models a word and its context-word co-occurring; also see pg. 60 left column third full paragraph: “In the skip-gram model, the objective is to predict context words- surrounding words within a fixed window - given the current word”; skip-gram model is a type of neural network).
Lai et al., Seiber et al., Huang et al., Almosallam et al., and Liang et al. are analogous art to the claimed invention because they are directed to text analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate performing spectral analysis on the matrix as taught by Liang et al. to the disclosed invention of Lai et al. in view of Seiber et al. in view of Huang et al. in view of Almosallam et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “a co-factorization model, CoFactor, which simultaneously factorizes both the click matrix and the item co-occurrence matrix” (Liang et al. pg. 59 fourth full paragraph).
Regarding Claim 14,
Lai et al. in view of Seiber et al. in view of Huang et al. in view of Almosallam et al. in view of Liang et al. teaches the media of claim 13.
Lai et al. further teaches further comprising combining the results of the neural network to convert the non-finding data into the semantic signature (Col. 10 lines 16-24: “The context of the surrounding words may be used to train a two-layer neural network to map a word to high dimensional space (e.g., word->100 dim vector). In other words, the algorithm may identify a high volume of interchangeable terms or concepts that have appeared in a similar context, meaning the interchangeable term or concept has appeared surrounded by the same or equivalent terms or concepts as the target word. These interchangeable terms and concepts 205 may be categorized accordingly” teaches training a neural network to identify interchangeable terms or concepts, and then categorizing (grouping, or combining) the results under various categories; Col. 10 lines 35-46: “The neural network within the algorithm may receive, as input, a token within a document or text string, with the intent of training the neural network to predict an interchangeable word or concept 205. The output of the neural network may comprise the context of the document or text string, meaning the tokens or concepts surrounding the target token, which the neural network also tries to predict. The algorithm may therefore map the token, based on its context to a vector representing the word. This vector may be set so that one or more dimensions may be represented and placed into condensed vector space. In some embodiments, this vector may be set to 100 dimensions” teaches using a neural network to find an interchangeable word for an input with a token not found in a dictionary (non-finding data) by converting the input token into a vector through the neural network, in which the vector-based semantic representation (sematic signature)).
Regarding Claim 19,
Lai et al. in view of Seiber et al. in view of Huang et al. teaches the method of claim 18.
Lai et al. further teaches dynamic finding data with words in a structured data dictionary (Col. 12 lines 1-9 teaches dynamic finding data with words in various structured data dictionaries).
...combining result of training the neural network (Col. 10 lines 16-24: “The context of the surrounding words may be used to train a two-layer neural network to map a word to high dimensional space (e.g., word->100 dim vector). In other words, the algorithm may identify a high volume of interchangeable terms or concepts that have appeared in a similar context, meaning the interchangeable term or concept has appeared surrounded by the same or equivalent terms or concepts as the target word. These interchangeable terms and concepts 205 may be categorized accordingly” teaches training a neural network to identify interchangeable terms or concepts, and then categorizing (grouping, or combining) the results under various categories; Col. 10 lines 35-46: “The neural network within the algorithm may receive, as input, a token within a document or text string, with the intent of training the neural network to predict an interchangeable word or concept 205. The output of the neural network may comprise the context of the document or text string, meaning the tokens or concepts surrounding the target token, which the neural network also tries to predict. The algorithm may therefore map the token, based on its context to a vector representing the word. This vector may be set so that one or more dimensions may be represented and placed into condensed vector space. In some embodiments, this vector may be set to 100 dimensions” teaches using a neural network to find an interchangeable word for an input with a token not found in a dictionary (non-finding data) by converting the input token into a vector through the neural network, in which the vector-based semantic representation (sematic signature)).
Lai et al. in view of Seiber et al. in view of Huang et al. does not appear to explicitly teach wherein training the neural network comprises: identifying co-occurrences of each word in the dynamic finding data...; building a matrix based on the co-occurrences.
However, Almosallam et al. teaches wherein training the neural network comprises: identifying co-occurrences of each word in the dynamic finding data...; building a matrix based on the co-occurrences (pg. 4 [0056]-[0057]: “Further, at step 708, a second set of features is generated for each word in the text in feature generator module 106. A second set of features for a word in the text is extracted from a plurality of words surrounding the word using matrix factorization techniques. Once the set of features are extracted, at step 710, a first set of features and a second set of features extracted for each word in the text are combined in feature combiner module 108 to generate a learning matrix for training ANN model 110” teach training a neural network based on features identified from analyzing words and their surrounding words using matrix factorization techniques; pg. 2 [0025] “The matrix factorization techniques can include, but need not be limited to, a word-word co-occurrence matrix and a sentence-word co-occurrence matrix” teaches that matrix factorization techniques can include word co-occurrence matrix (corresponds to a matrix based on co-occurrences); pg. 1 [0003] teaches that the application’s disclosure aims to identify semantic errors in which 
Lai et al., Seiber et al., Huang et al., and Almosallam et al. are analogous art to the claimed invention because they are directed to text analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein training the neural network comprises: identifying co-occurrences of each word in the dynamic finding data...; building a matrix based on the co-occurrences as taught by Almosallam et al. to the disclosed invention of Lai et al. in view of Seiber et al. in view of Huang et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “automatically detecting semantic errors in a text using an Artificial Neural Network (ANN) model” in which the training of ANN leverages matrix factorization techniques such as word-word co-occurrence matrix (Almosallam et al. pg. 4 [0056]-[0057]; pg. 2 [0025]; pg. 2 [0019]).
Lai et al. in view of Seiber et al. in view of Huang et al. in view of Almosallam et al. does not appear to explicitly teach performing spectral analysis on the matrix.
However, Liang et al. teaches performing spectral analysis on the matrix (pg. 60 left column last full paragraph: “After making the connection between word2vec and implicit matrix factorization, Levy and Goldberg [11] further propose to perform word embedding by spectral dimensionality reduction (e.g., singular value decomposition) on the (sparse) shifted positive PMI (SPPMI) matrix:... This is attractive because it does not require tuning an optimization procedure.1 We will follow the similar approach in CoFactor” teaches the CoFactor model, which follows the approach of performing spectral dimensionality reduction (spectral analysis) on the (sparse) shifted positive PMI (SPPMI) matrix in which the matrix models a word and its context-word co-occurring; also see pg. 60 left column third full paragraph: “In the skip-gram model, the objective is to predict context words- surrounding words within a fixed window - given the current word”; skip-gram model is a type of neural network).
Lai et al., Seiber et al., Huang et al., Almosallam et al., and Liang et al. are analogous art to the claimed invention because they are directed to text analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate performing spectral analysis on the matrix as taught by Liang et al. to the disclosed invention of Lai et al. in view of Seiber et al. in view of Huang et al. in view of Almosallam et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “a co-factorization model, CoFactor, which simultaneously factorizes both the click matrix and the item co-occurrence matrix” (Liang et al. pg. 59 fourth full paragraph).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ortega et al. (US 7,996,398 B2) teaches identifying related search terms by performing a term co-occurrence analysis of search query submissions of users.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YING YU CHEN/               Examiner, Art Unit 2125